Title: From George Washington to Jacob Kemper, 22 June 1781
From: Washington, George
To: Kemper, Jacob


                        
                            Sir
                            Head Quarters New Windsor 22d June 1781
                        
                        You will proceed to Sussex County agreeable to the orders which will be given to you By Genl Knox to
                            endeavour to procure 12 Barrels of Oil—If the owners of that Article will not accept the terms of payment which the
                            Quarter Masr General will authorize you to make, you are hereby directed to seize the above mentioned Quantity and bring
                            it with you to the post—If you are under the necessity of making a seizure, you will give Recepts for the Quantity. I am
                            Sir Yr most obt Servt.

                    